DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II to a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 2 the limitation “control unit”.  Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner notes that the specification does set forth that “a controller” performs the entire claimed function and clearly links the structure to the function.  Accordingly, suggests applicant to replace the “control unit” for “controller” in order to overcome the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph rejection above.
Claim 1, also recites on lines 6-10 “relatively moving the tool in the axial direction of the workpiece…and then relatively moving the rotating workpiece in the axial direction and radially outward to subject the workpiece to rounding-up obliquely”.  First, there is insufficient antecedent basis for “the axial direction” since no axial direction has been previously introduced on the claim.  Second, it is unclear what specific structure is the one performing the movement.  Is it the tool? Or is it the workpiece?  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP59-39250 (hereafter—JP’250--).
In regards to claim 1, JP’250 a threading device for forming a thread groove in a workpiece (1), comprising a spindle for rotatably supporting the workpiece (1), and a control unit (microprocessor or numerical control as disclosed on Machine Translation) for controlling a relative movement of a tool (2) with respect to the workpiece, wherein the control unit controls the movement of the workpiece and the tool in accordance with a predetermined turning step: wherein the turning step is defined to be carried out by relatively moving the tool (2) in the axial direction (along an axis of the workpiece 1) of the workpiece (1) to subject the rotating workpiece to cutting with a predetermined cutting depth (B1, B2, Bn) and then relatively moving the rotating workpiece (1) in the axial direction and radially outward (D1, D1’, D1’’, D2, D2’, D2’’) to subject the workpiece (1) to rounding-up obliquely (see the round-up movement as on Figure 1); and wherein the control unit controls the turning step to be carried out repeatedly, while sequentially shifting an axial position for starting the rounding-up of the workpiece relative to an axial position where the rounding-up has been started in a previous turning step, thereby forming a thread groove in the workpiece (see Figures 1-3).
If the applicant considers that the current interpretation of JP’250 fails to explicitly teach “a spindle for rotatably supporting the workpiece”, the Examiner takes Official Notice: the fact that it is well known in the art of lathe thread cutting and lathe machining to have the rotating workpiece being supported by a spindle (in order to rotate the workpiece).  To provide a spindle for rotatably support a workpiece would have been obvious to one of ordinary skill in the art depending on the type of machining being performed (e.g. threading, turning).
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant’s invention was filed, to modify JP’250’s threading device to have a spindle for rotatably supporting the workpiece in order to perform machining where the workpiece is required to be rotated (e.g. turning or threading machining).
In regards to claim 2, JP’250 the threading apparatus according to claim 1, JP’250 also discloses that the predetermined cutting depth of the tool with respect to the workpiece is a depth that corresponds to a thread bottom of a thread to be formed in the workpiece (see Figures 2 and 3).
Claims 3-4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP59-39250 (hereafter—JP’250--) as applied to claim 1 above an in further view of view of Shimizu et al. US 2014/0141896 (hereafter—Shimizu--).
In regards to claims 3 and 9, JP’250 the threading apparatus according to claims 1 and 2 respectively, however JP’250 fails to disclose that a deburring process is carried out after the thread groove has been formed in the workpiece, in which at least a part of a top of a first thread in the workpiece is cut by the tool.
Nevertheless, Shimizu teaches that it is well known in the art of threading, to have a
a deburring process carried out after a thread groove has been formed in a workpiece, in which at least a part of a top of a first thread in the workpiece is cut by the tool (see Figures 2 and 3). The deburring step is defined to be carried out by relatively moving a tool (8) in the axial direction of the workpiece (4) to cut the top of the thread in the rotating workpiece with a predetermined cutting depth (see Figures 10 and 16) and then relatively moving the tool in the axial direction and radially outward to subject the top of the thread to cutting obliquely (refer to the oblique direction arrows as on Figures 5-8 and paragraph [0063]), and wherein the control unit controls the deburring step to be carried out repeatedly (see paragraph [0015]), while sequentially shifting an axial position for starting the cutting of the top of the thread in the workpiece relative to an axial position where the cutting of the top of the thread was started in a previous deburring step, thereby cutting at least a part of a top of the thread in the workpiece (refer to steps 7P as on Figures 2-3 and 10).  The deburring process step is being performed in order to remove or reduce sharp points and burrs that may be formed in an incomplete thread part without undermining the engageability of a threaded fastener with another threaded fastener (see paragraph [0011]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to modify JP’250 in order to have a deburring process is carried out after the thread groove has been formed in the workpiece, in which at least a part of a top of a first thread in the workpiece is cut by the tool as taught by Shimizu to remove or reduce sharp points and burrs that may be formed in an incomplete thread part without undermining the engageability of a threaded fastener with another threaded fastener (see paragraph [0011] of Shimizu).
In regards to claims 4 and 10, JP’250 as modified the threading apparatus according to claims 3 and 9 respectively, JP’250 as modified discloses that the deburring step is defined to be carried out by relatively moving the tool in the axial direction of the workpiece to cut the top of the thread in the rotating workpiece with a predetermined cutting depth and then relatively moving the tool in the axial direction and radially outward to subject the top of the thread to cutting obliquely, and wherein the control unit controls the deburring step to be carried out repeatedly, while sequentially shifting an axial position for starting the cutting of the top of the thread in the workpiece relative to an axial position where the cutting of the top of the thread was started in a previous deburring step, thereby cutting at least a part of a top of the thread in the workpiece (as taught by Shimizu).
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2014/0141896 (hereafter—Shimizu--) in view of JP59-39250 (hereafter—JP’250--).
In regards to claim 1, Shimizu discloses a threading device for forming a thread groove in a workpiece (1), comprising a spindle for rotatably supporting the workpiece (refer to the spindle that rotates the workpiece 1 as indicated by rotational arrow on Figure 1), wherein there is a relative movement of a tool (8) with respect to the workpiece (1), in accordance with a predetermined turning step: wherein the turning step is defined to be carried out by relatively moving the tool (8) in the axial direction (along X axis as on Figures 4-9) of the workpiece (1) to subject the rotating workpiece (1) to cutting with a predetermined cutting depth (6H), and then relatively moving the rotating workpiece (1) in the axial direction (see Figure 9) and radially outward to subject the workpiece to rounding-up obliquely (refer to the oblique direction arrows as on Figures 5-8 and paragraph [0063]) repeatedly (see paragraph [0015], while sequentially shifting an axial position for starting the rounding-up of the workpiece relative to an axial position where the rounding-up has been started in a previous turning step, thereby forming a thread groove in the workpiece (refer to steps 7P as on Figures 2-3 and 10).
However, Shimizu fails to explicitly disclose that the relative movements of the tool with respect to the workpiece are being controlled by a control unit.
Nevertheless, JP’250 teaches that it is well known in the art of threading devices to have a control unit (numerical control threaded processing), controlling a relative movement of a tool (2) with respect to a workpiece (1), wherein the control unit controls the movement of the workpiece and the tool in accordance with a predetermined turning step: wherein the turning step is defined to be carried out by relatively moving the tool (2) in the axial direction (along an axis of the workpiece 1) of the workpiece (1) to subject the rotating workpiece to cutting with a predetermined cutting depth (B1, B2, Bn) and then relatively moving the rotating workpiece (1) in the axial direction and radially outward (D1, D1’, D1’’, D2, D2’, D2’’) to subject the workpiece (1) to rounding-up obliquely (see the round-up movement as on Figure 1); and wherein the control unit controls the turning step to be carried out repeatedly, while sequentially shifting an axial position for starting the rounding-up of the workpiece relative to an axial position where the rounding-up has been started in a previous turning step, thereby forming a thread groove in the workpiece (see Figures 1-3).
Accordingly, it would have been obvious to a person having ordinary skill in the art of machining, to modify Shimizu’s device such that the relative movements of the tool with respect to the workpiece are being controlled by a control unit, as taught by JP’250, since numerical control devices and control units are used on the art and are well known for providing fast machining while also providing high accuracy and precision when machining.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722